                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-371-FDW-DCK

 SYMMETRY FINANCIAL GROUP, LLC,                             )
                                                            )
                Plaintiff,                                  )
                                                            )
    v.                                                      )   ORDER
                                                            )
 JOSHUA J. EMMANS and SHENAE WOODS,                         )
                                                            )
                Defendants.                                 )
                                                            )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 11) filed by Stephen L. Cash, concerning J. Brannon Maner

on August 26, 2020. J. Brannon Maner seeks to appear as counsel pro hac vice for Defendants

Joshua J. Emmans and Shenae Woods. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 11) is GRANTED. J. Brannon Maner

is hereby admitted pro hac vice to represent Defendants Joshua J. Emmans and Shenae Woods.



                                  Signed: August 27, 2020




      Case 3:20-cv-00371-FDW-DCK Document 13 Filed 08/27/20 Page 1 of 1
